i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00642-CV

                                       Thomas A. HARWOOD,
                                             Appellant

                                                    v.

               JOURDANTON STATE BANK, Mollee Mann Clark and BJ Mann Eaton,
                                   Appellees

                       From the 218th Judicial District Court, Frio County, Texas
                                  Trial Court No. 07-11-0392-CVF
                                 Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 17, 2010

DISMISSED

           The parties have filed a joint stipulation to dismiss the appeal pursuant to settlement. The

parties represent to the court that the appeal should be dismissed due to their compromise and

settlement of all claims. Therefore, we grant the motion and dismiss the appeal. See TEX . R. APP .

P. 42.1(a)(2)(A). Pursuant to the parties’ agreement, each party shall bear their own costs of appeal.

See TEX . R. APP . P. 42.1(d).

                                                         PER CURIAM